Citation Nr: 0808972	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  04-42 663	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the right carpal tunnel syndrome.

2.  Entitlement to an initial evaluation in excess of 10 
percent for the left carpal tunnel syndrome.

3.  Entitlement to an initial evaluation in excess of 30 
percent for the migraine headaches disability.

4.  Entitlement to an initial evaluation in excess of 10 
percent for the post-concussion syndrome disability.

5.  Entitlement to service connection for the residuals of a 
neck injury that occurred in July 2001.

6.  Entitlement to service connection for the residuals of a 
right ankle injury that occurred in July 2001.

7.  Entitlement to service connection for the residuals of a 
back injury that occurred in July 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from June 1986 to 
September 1995.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
rating decision issued by the St. Petersburg, Florida 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied the appellant's claims of entitlement to 
increased evaluations for her migraine headaches and post-
concussion syndrome disabilities, as well as her service 
connection claims for neck, right ankle and back disorders.

The appellant has appealed the initial ten percent ratings 
that were assigned for her migraine headaches and post-
concussion syndrome disabilities when service connection was 
granted.  The appellant is, in effect, asking for higher 
ratings effective from the date service connection was 
granted.  Consequently, the Board will consider the entire 
time period in question, from the original grants of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  While the case was in appellate status, the 
RO increased the appellant's disability evaluation for the 
migraine headaches disability from 10 to 30 percent, 
effective from July 26, 2002.  However, it is presumed that 
she is seeking the maximum benefit allowed by law and 
regulation, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the 
increased rating issues are as set out on the title page 
above.

In a rating decision issued in June 1996, the appellant's 
claims of entitlement to service connection for low back pain 
and a right ankle disorder were denied.  The appellant is 
currently seeking service connection for a back disorder and 
for a right ankle disorder.  Rating actions are final and 
binding based on evidence on file at the time the claimant is 
notified of the decision and may not be revised on the same 
factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a).  As a general rule, once a 
claim has been disallowed, that claim shall not thereafter be 
reopened and allowed based solely upon the same factual 
basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the 
claimant can thereafter present new and material evidence, 
however, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108.

Nonetheless, that is not the scenario in this case because 
the appellant is basing her current claims for service 
connection for back and right ankle disorders on a completely 
new factual basis - namely, the July 2001 motor vehicle 
accident that occurred while she was on her way to her 
Reserve duty drill.  This is not an instance where de novo 
adjudication of a claim on essentially the same facts as a 
previously and finally denied claim is permissible when an 
intervening change in law or regulation has created a new 
basis of entitlement to a benefit.  See Spencer v. Brown, 4 
Vet. App. 283, 289 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994).  Rather, de novo review is warranted for these two 
claims because the appellant has presented a factual basis 
that has never before been considered by the RO.  Thus, the 
requirements for new and material evidence are not for 
application and the service connection claims are as listed 
on the title page.

The issue of entitlement to service connection for the 
residuals of a July 2001 back injury is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In April 2004, prior to the promulgation of a decision in 
the appeal, the appellant withdrew her appeals as to the 
issues of entitlement to increased initial evaluations for 
her right and left carpal tunnel disabilities.

2.  There is no medical evidence that shows the appellant's 
migraine headaches disability is manifested by very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

3.  The appellant has not been diagnosed with multi-infarct 
dementia.

4.  The disability pictures associated with the migraine 
headaches and post-concussion syndrome disabilities are not 
so unusual as to render the application of the regular 
schedular provisions impractical.

5.  The appellant was injured in a motor vehicle accident on 
July 22, 2001; the service department has ruled this accident 
to be in the line of duty (LOD).

6.  It is at least as likely as not that the appellant has a 
chronic cervical spine disorder and a chronic right ankle 
disorder due to the July 2001 accident.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of her 
Substantive Appeal on the issues of entitlement to increased 
initial evaluations for her right and left carpal tunnel 
disabilities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for an initial rating in excess of 30 
percent for the migraine headaches disability have not been 
met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.124a, 
Diagnostic Code 8100 (2007).

3.  The criteria for an initial evaluation in excess of 10 
percent for the post-concussion syndrome disability have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 9304 (2007).

4.  The appellant has chronic cervical and right ankle 
disorders each of which is the result of injury incurred 
during inactive duty for training, and the criteria for a 
grant of service connection are met for these disorders.  
38 U.S.C.A. §§ 101, 106, 1101, 1110, 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the appellant's carpal tunnel, migraine and 
post-concussion syndrome claims arise from her disagreement 
with the initial evaluations following the grant of service 
connection.  Courts have held that once service connection is 
granted, the claim is substantiated and additional notice is 
not required.  In addition, any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Furthermore, the Board is granting the appellant's claims of 
entitlement to service connection for cervical spine and 
right ankle disorders; the Board is granting in full the 
benefits sought on appeal as to these two issues.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist in relation to either one of these two claims, 
such error was harmless and will not be further discussed.

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  Withdrawn claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In October 2000, the Board remanded the appellant's claims 
for increased initial evaluations for her right and left 
carpal tunnel disabilities.  In a rating decision issued in 
February 2004, the RO increased the initial evaluation for 
the right wrist disability to 10 percent, effective September 
30, 1995, and denied an initial evaluation in excess of 10 
percent for the left wrist disability.  Thereafter, in a 
written statement dated April 20, 2004, the appellant stated 
that she was satisfied with these evaluations and withdrew 
her appeals as to the right and left carpal tunnel 
disabilities.  See 38 C.F.R. §§ 20.202, 20.204.

The appellant has withdrawn her appeals as to the claims of 
entitlement to increased initial evaluations for her right 
and left carpal tunnel disabilities.  Hence, there remain no 
allegations of errors of fact or law as to either one of 
these two particular issues for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of either one of these two claims and each one of 
these two claims is dismissed.

B.  Increased initial rating claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In the evaluation of 
service-connected disabilities the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a current rating which accurately reflects 
all elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

The appellant appealed the initial evaluation assigned for 
the migraine headaches and post-concussion syndrome 
disabilities addressed here; this evaluation was effective in 
July 2002.  The United States Court of Appeals for Veterans 
Claims (Court) held, in Fenderson v. West, 12 Vet. App. 119 
(1999), that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then-current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of "staging" 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the period(s) in question.  The issue before the Board 
is consequently taken to include whether there is any basis 
for a higher rating at any pertinent time, to include whether 
a higher rating currently is in order.

Under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8045, brain disease due to trauma involving purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain will be rated under the diagnostic codes 
specifically dealing with such disabilities.  Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma will be rated 
10 percent and no more under Diagnostic Code 9304.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.

	i.) Migraines

Review of the medical evidence of record reveals that the 
appellant was treated for various conditions at VA medical 
facilities between February 2001 and April 2004.  During that 
period, the appellant complained of headaches that she 
described as constant.  In November 2002, she indicated that 
the pain was all day and at a level of 5/10.  In April 2003, 
she reported that her headaches were constant, although they 
did get more intense with stress or severe concentration.  In 
October 2003, the appellant reported a mild decrease in the 
intensity of her headaches after a medication change; she 
said her pain was 6/10.  In April 2004, the appellant said 
that her headache pain was constant and that the use of pain 
medication decreased the intensity of the headaches such that 
she could focus and remain functional.  She felt that she 
would be unable to work without the medication.

The appellant underwent a VA neurological examination in 
September 2003; she described her headaches as constant.  The 
examiner indicated that the appellant had some impairment of 
occupational functioning due to her headaches.  An MRI of the 
appellant's brain was unremarkable. 

The appellant underwent a VA psychiatric examination in June 
2005; she reported frequent daily headaches.  She also said 
that she was working at a job she once enjoyed.  The 
appellant described the headaches as frequently 
incapacitating.  

The appellant also underwent a VA neurological examination in 
June 2005; the examiner reviewed the claim file.  The 
examiner noted that the appellant was still in the Army 
Reserve.  The appellant reported daily ongoing constant 
headaches.  She stated that she would get one to two 
migraine-type headaches per month with pain of 8-9/10.  She 
said that when these migraine headaches combined with her 
tension headaches, she would have to go home from work.  The 
appellant said that normally she was able to function through 
her tension headaches (pain 2-3/10), but not when these 
combined with a migraine headache.  She said that one of her 
migraine headaches would last two to three days.

The appellant's service-connected headaches have been rated 
under the criteria in the VA Schedule for Rating Disabilities 
for Migraine.  Under these criteria, a 30 percent rating is 
assigned with characteristic prostrating attacks occurring on 
an average once a month over last several months.  The 
highest or 50 percent rating may be assigned with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124, Diagnostic Code 8100.

There is no indication in the pertinent medical evidence of 
record that the appellant's migraine headaches have occurred 
on a very frequent basis or that they were completely 
prostrating and prolonged.  There is no indication that the 
appellant was unable to carry out her job duties for a 
prolonged period because of her migraine headaches.  
According to the appellant herself, at most, she would 
experience a migraine headache for six days during any given 
month.  While the appellant has said that these migraine 
headaches would send her to bed, they do not occur on a 
"very frequent" basis nor are they "prolonged".  In 
addition, the appellant's migraine headaches are not 
productive of "severe economic inadaptability" in that the 
appellant was still working and was also apparently still a 
member of the Army Reserve at the time of the last VA 
neurological examination.

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against a schedular 
rating in excess of the currently assigned 30 percent.  The 
appellant herself has reported migraine headaches about twice 
a month, there is no clinical documentation that she had any 
prostrating headaches or that the headaches were very 
frequent or severe.  The clinical evidence of record does not 
demonstrate the existence of very frequent completely 
prostrating and prolonged attacks or that the migraine 
headache disability is productive of severe economic 
inadaptability.  In fact, the appellant has received more 
recent treatment for various other complaints than for 
headache pain.  There is no clinical evidence of record that 
the appellant was unable to report for serial treatment 
sessions for her orthopedic conditions due to headaches.  
Accordingly, the Board finds that a 30 percent rating is the 
appropriate evaluation in this case and that the degree of 
impairment resulting from the service-connected migraine 
headaches in this case does not more nearly approximate the 
next higher (50%) rating.  38 C.F.R. §§ 4.7, 4.124, 
Diagnostic Code 8100.

Because this is an appeal from the initial rating for the 
migraine headache disability, the Board has considered 
whether "staged" ratings are appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this instance, the 
record does not show varying levels of disability for this 
disability and, therefore, does not support the assignment of 
a staged rating for the headache disability.

	ii.) Post-concussion syndrome

The appellant suffers from post concussion syndrome which has 
been found to be manifested by somatic complaints.  This 
impairment has been evaluated as 10 percent disabling under 
38 C.F.R. § 4.124a, Diagnostic Code 8045.  Purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain will be rated under the diagnostic codes 
specifically dealing with such disabilities.  Purely 
subjective complaints such as headaches, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under Diagnostic Code 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  In this case, the appellant has undergone MRI 
testing and neuropsychological testing and these have not 
resulted in a diagnosis of multi-infarct dementia.

Given the evidence as outlined above, the Board finds that 
the 10 percent evaluation currently assigned for subjective 
complaints associated with the appellant's post concussion 
syndrome is appropriate as there is no medical evidence of 
multi-infarct dementia associated with brain trauma.  
Additionally, the evidence of record does not show that the 
appellant experiences any purely neurological disability such 
as hemiplegia, epileptiform seizures or facial nerve 
paralysis as a result of her service-connected post 
concussion syndrome so as to allow for the assignment of a 
rating higher than 10 percent based on impairment stemming 
from such disability. 

Because this is an appeal from the initial rating for the 
post-concussion syndrome disability, the Board has considered 
whether "staged" ratings are appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this instance, the 
record does not show varying levels of disability for this 
disability and, therefore, does not support the assignment of 
a staged rating for the post-concussion syndrome disability.

	iii.) Extraschedular ratings

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 30 percent and 10 percent evaluations 
for the head injury residuals at issue may be granted when it 
is demonstrated that the particular disability presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected migraine headaches disability or her post-
concussion syndrome disability has presented such an unusual 
or exceptional disability picture at any time as to require 
an extraschedular consideration pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluations in this case 
are not inadequate.  As discussed above, there are higher 
ratings for the appellant's disabilities, but the required 
manifestations have not been shown in this case - very 
frequent completely prostrating headaches with severe 
economic inadaptability and multi-infarct dementia.  The 
Board further finds no evidence of an exceptional disability 
picture in this case.  The appellant has not required any 
hospitalization for her migraines or for her post-concussion 
syndrome and she has not sought frequent treatment (other 
than pain medication) for either of these conditions.  The 
appellant has not offered any objective evidence of any 
symptoms due to the claimed disabilities that would render 
impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that a remand 
for consideration of the assignment of extraschedular ratings 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996) (When evaluating an increased rating claim, it is 
well established that the Board may affirm an RO's conclusion 
that a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

In reaching its conclusions as to the appellant's increased 
initial rating claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
since the preponderance of the evidence is against each 
increased initial rating claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

C.  Service connection claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  "The term 'active 
military, naval, or air service' includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).  

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA or injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 1110, 1131; see McManaway v. West, 13 Vet. App. 
60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 
(1993) (discussing 38 U.S.C. §§ 101(24), 1131) (stating that 
the law "permits service connection for persons on inactive 
duty [training] only for injuries, not diseases, incurred or 
aggravated in line of duty").  

Any individual who, when authorized or required by competent 
authority, assumes an obligation to perform ACDUTRA or 
INACDUTRA, and who is disabled from an injury incurred while 
proceeding directly to or returning directly from such 
ACDUTRA or INACDUTRA, shall be deemed to have been on ACDUTRA 
or INACDUTRA, as the case may be.  VA will determine whether 
such individual was so authorized or required to perform such 
duty and whether the individual was disabled from injury so 
incurred.  

In accordance with 38 U.S.C.A. § 106, VA has the authority to 
determine whether the appellant was in active service, 
including INACDUTRA, at the time a claimed injury occurred.  
VA regulations governing requirements for establishing 
service for VA benefits purposes require military service 
department verification of the appellant's service.  See Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. § 3.203.  
"[O]nly official service department records can establish if 
and when an individual was serving on active duty, [ACDUTRA], 
or [INACDUTRA]."  Cahall v. Brown, 7 Vet. App. 232, 237 
(1994).  One example of such official service department 
record is a line of duty determination.

The specific purpose of a line of duty determination is to 
establish that an injury was incurred pursuant to military 
duties.  In this case, the service department has rendered a 
line of duty determination finding that the appellant's motor 
vehicle accident in July 2001 occurred in the line of duty.  
The Board notes that the appellant has also been granted 
service connection for the residuals of other juries that 
were incurred as a result of the July 2001 accident.  Thus, 
the appellant is found to have been in active service at the 
time of the July 2001 accident.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

Review of the medical evidence of record reveals that the 
appellant was treated in a private hospital on the day of the 
accident for complaints of neck, back and right lower 
extremity pain.  An August 2001 VA treatment note includes 
diagnoses of cervical strain and right foot strain.  The 
appellant subsequently underwent evaluation of her July 2001 
accident injuries by a private physician in September 2001; 
the doctor rendered diagnoses of cervical strain and right 
leg pain.  In October 2001, the appellant continued to have 
neck pain and right ankle pain.  A February 2002 VA treatment 
note includes a diagnosis of chronic cervical strain.  This 
same diagnosis of chronic cervical strain was rendered by VA 
doctors in October 2002, May 2003, August 2003, and November 
2003.  An October 2002 VA treatment note includes a diagnosis 
of chronic ankle sprain.  In May 2003, the appellant was 
diagnosed with lateral instability of the right ankle.  The 
appellant underwent a VA medical examination in September 
2003, and the examiner assessed the appellant as having 
chronic neck pain "secondary to whiplash phenomenon 
following motor vehicle accident" and right ankle discomfort 
"secondary to tissue trauma."  In October 2003, the 
appellant's VA doctor rendered a diagnosis of chronic lateral 
ankle instability.  She was again diagnosed with right side 
lateral ankle instability in February 2004.  The appellant's 
VA treatment for this condition has included an ankle brace.

Review of the evidence of record reveals that the appellant 
was treated at the time of the July 2001accident for neck and 
right lower extremity pain.  She thereafter continued to 
receive treatment for the residuals of her July 2001 
injuries; there is no clinical evidence of record to indicate 
the existence of any intervening injury or trauma to the 
appellant's neck or right lower extremity.  These residuals 
were diagnosed by private and VA health care providers as 
"chronic cervical strain" and "chronic right lateral ankle 
instability".  

There is no competent medical evidence of record to establish 
that the appellant had any chronic cervical spine condition 
or chronic right ankle condition prior to the July 2001 car 
accident.  Thus, it must be concluded that the appellant's 
current cervical spine disorder and current right ankle 
disorder had their onset in July 2001, at the time of the 
appellant's car accident on her way to her scheduled Reserve 
drill.  The conclusions of the September 2003 VA examiner 
reflect this as well.

In this case, there is probative medical and other evidence 
showing that the appellant injured her neck and her right 
ankle in the July 2001 motor vehicle accident.  Given the 
facts of this case, and with resolution of all reasonable 
doubt in the veteran's favor, the Board finds that service 
connection is warranted for a cervical spine disorder and for 
a right ankle disorder.


ORDER

The appeals for the claims of entitlement to increased 
initial evaluations for the right and left carpal tunnel 
disabilities are each dismissed.

An initial evaluation in excess of 30 percent for the 
migraine headaches disability is denied.

An initial evaluation in excess of 10 percent for the post-
concussion syndrome disability is denied.

Service connection for a cervical spine disorder and for a 
right ankle disorder is granted.


REMAND

The appellant contends that she is entitled to service 
connection for a chronic back disorder.  She maintains that 
her current back problems are etiologically related to the 
injuries she incurred during the July 2001 accident that has 
been determined to be in the line of duty.

Review of the VA medical records dated prior to July 2001 
accident reveals the existence of diagnoses relating to the 
appellant's lumbar spine.  The report of the February 2001 x-
ray examination indicated the presence of mild degenerative 
changes of the lumbar spine that had minimally progressed 
since the 1996 study.  The February 2001 lumbar spine CT scan 
report indicated the presence of disc bulges that were most 
severe at the L4-5 level.  

The law as to the considerations of the presumptions of 
soundness and aggravation are therefore triggered, and must 
be analyzed by the RO/AMC.  The law provides that a veteran 
is presumed in sound condition except for defects noted when 
examined and accepted for service.  Clear and unmistakable 
evidence that the disability existed prior to service and was 
not aggravated by service will rebut the presumption of 
soundness.  38 U.S.C.A. § 1111.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that any lumbar spine 
disorder pre-existed the appellant's July 2001 car accident.  
The RO did not determine whether or not the claimed lumbar 
spine pathology shown in the post-accident medical records is 
related to such pre-existing pathology.  The RO also has not 
determined whether, if any lumbar spine condition did pre-
exist the July 2001 accident, there is clear and unmistakable 
evidence that the pre-existing pathology was not aggravated 
to a permanent degree by the accident beyond that which would 
be due to the natural progression of the condition(s).  

The RO never obtained a medical opinion on these questions.  
The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Readjudication on remand should reflect consideration of this 
theory, as well as all other applicable theories.

The Board notes that the complete reports of the February 
2001 radiologic studies are not of record.  VA is, therefore, 
on notice of records that may be probative to the claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In addition, 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore in 
order to fulfill the duty to assist, all of the relevant 
private and VA treatment records should be obtained and 
associated with the claims file.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claims on 
appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2007) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate her claim, and of what part 
of such evidence she should obtain and 
what part the Secretary will attempt to 
obtain on her behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should be told to submit 
all pertinent evidence regarding the 
lumbar spine claim she has in her 
possession.

2.  With assistance from the appellant as 
required, all private and VA medical 
treatment records relating to treatment 
of the appellant for any lumbar spine 
condition from 2001 to the present not 
already of record should be identified 
and obtained; in particular, the complete 
February 2001 VA x-ray and CT scan 
reports should be obtained.  These 
records should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

3.  After the above development is 
completed, the AMC/RO should arrange for 
the review of the appellant's claims file 
by an orthopedist in order to determine 
the nature, onset date and etiology of 
the appellant's claimed thoracolumbar 
spine disorder.  The reviewing doctor 
should consider the information in the 
claims file to provide an opinion as to 
the onset date and etiology of the 
appellant's thoracolumbar pathology.  The 
reviewer should offer an opinion as to 
the medical probabilities that any 
current thoracolumbar pathology is 
attributable to the veteran's July 2001 
car accident.  The rationale for all 
opinions expressed should also be 
provided.

The orthopedist should respond to the 
following specific questions and provide a 
full statement of the basis for the 
conclusions reached:  

(a)  On the basis of the clinical 
record and the known development 
characteristics of the diagnosed 
thoracolumbar pathology, can it be 
concluded with clear and 
unmistakable certainty that any such 
currently diagnosed condition pre-
existed the appellant's car accident 
in July 2001?  The reviewer must 
discuss the February 2001 imaging 
testing results, as well as all 
other pertinent radiologic testing.

(b)  If any current thoracolumbar 
pathology clearly pre-existed the 
July 2001 car accident, can it be 
concluded with clear and 
unmistakable certainty that any such 
pre-existing condition did not 
undergo a worsening due to the car 
accident to a permanent degree 
beyond that which would be due to 
the natural progression of the 
condition(s)?  

(c)  If the orthopedist determines 
that an examination is needed before 
the requested opinions can be 
rendered, the AMC/RO should schedule 
the appellant for such an 
examination.

4.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate the issue, especially in light 
of any newly received treatment records, 
that development should be accomplished.

5.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reviewer report and examination 
report(s), if any.  If any report does 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the providing 
physician for corrective action.

6.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's 
remaining claim.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate legal 
theories, including Cotant v. Principi, 
17 Vet. App. 116, 123-30 (2003); and 
Allen v. Brown, 7 Vet. App. 439 (1995).  
If the benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


